Citation Nr: 1613015	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-45 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable rating for a service-connected healed fracture of the right ulna.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Valvardi, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 2004 until December 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The decision granted service connection for a healed fracture of the ulna in the right forearm, for which a non-compensable disability rating was assigned.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The RO issued a Statement of the Case (SOC) in September 2010.  The Veteran filed his substantive appeal in November 2010.  Prior to the transfer of records by the AOJ to the Board in December 2015, additional evidence was received by the AOJ.  This additional evidence included VA medical records, showing that in November 2010 the Veteran complained of pain and received occupational therapy for the wrist disability.  These additional evidentiary items are not duplicative of evidence previously discussed in the SOC, and are relevant to the issue on appeal.  As such, the AOJ was required to review this additional evidence and furnish the Veteran with a Supplemental Statement of the Case (SOC).  38 C.F.R. § 19.37 (2015).  

As of the time that the Veteran's records were transferred to the Board, no SSOC had been issued.  The Board attempted to contact the Veteran's representative to determine whether the Veteran wished to waive initial consideration of the additional evidence by the AOJ, but no response was received.  While further delay is regrettable, the Board finds that further development is required prior to adjudicating this appeal.  See 38 C.F.R. § 19.9. 


Accordingly, the case is REMANDED for the following action:

The AOJ should issue a Supplemental Statement of the Case addressing entitlement to an initial compensable rating for a service-connected healed fracture of the right ulna after taking any action deemed appropriate, e.g., obtaining medical records and conducting a current VA examination.  If upon completion of this action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).






